FILED
                           NOT FOR PUBLICATION                                   SEP 12 2011

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                             U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT

BILAL ABDUL YASIN,                               No. 10-15093

              Plaintiff - Appellant,             D.C. No. 2:08-cv-02299-FCD-
                                                 GGH
  v.

CHAD COULTER; ALBA ESPINOZA;                     MEMORANDUM*
JOE GALVAN; ROMAN ALVAREZ; and
DOES 1 THROUGH 20, INCLUSIVE,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                 Frank C. Damrell, Senior District Judge, Presiding

                      Argued and Submitted August 11, 2011
                            San Francisco, California

Before: O’SCANNLAIN, GRABER, and BEA, Circuit Judges.

       Plaintiff Bilal Abdul Yasin appeals the district court’s grant of summary

judgment on his claims against Defendant Chad Coulter, an agent of the Federal

Bureau of Investigation ("FBI"). Plaintiff also appeals the district court’s

dismissal—for failure to serve process—of his claims against Defendants Roman


        *
         This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Alvarez, Alba Espinoza, and Joe Galvan ("ABC Defendants"), all of whom are

agents of the California Department of Alcoholic Beverage Control ("ABC").

Reviewing the grant of summary judgment de novo, Alexander Mfg. Emp. Stock

Ownership Plan & Trust v. Ill. Union Ins. Co., 560 F.3d 984, 986 (9th Cir. 2009),

and the dismissal for abuse of discretion, Oyama v. Sheehan (In re Sheehan), 253

F.3d 507, 511 (9th Cir. 2001), we affirm.

A.    Plaintiff’s Claims Against Defendant Coulter

      With regard to his Fifth Amendment due process claim, Plaintiff argues for

the first time on appeal that Defendant Coulter withheld material, exculpatory

evidence in violation of Brady v. Maryland, 373 U.S. 83 (1963). Although the

complaint refers to "due process," it makes no mention of Defendant’s allegedly

withholding exculpatory evidence. Generic references to "due process" do not

place a defendant sufficiently on notice of a Brady claim, especially when the facts

that were alleged point only to discriminatory treatment. See Ashcroft v. Iqbal,

129 S. Ct. 1937, 1949 (2009) ("A pleading that offers labels and conclusions . . .

will not do. Nor does a complaint suffice if it tenders naked assertions devoid of

further factual enhancement." (internal quotation marks, citation, and brackets

omitted)). Because Plaintiff failed to raise his due process claim in the district

court, we dismiss it as waived. See, e.g., Costanich v. Dep’t of Soc. & Health


                                            2
Servs., 627 F.3d 1101, 1117 (9th Cir. 2010) (holding that the plaintiff waived her

claim by failing to raise it below).

      Plaintiff’s other claims against Defendant Coulter are time-barred. Because

Defendant Coulter is a federal agent, Plaintiff brings his constitutional claims

pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,

403 U.S. 388 (1971). The statute of limitations for a Bivens action is defined by

the relevant state’s personal injury statute. Van Strum v. Lawn, 940 F.2d 406, 410

(9th Cir. 1991). In California, the applicable statute of limitations is two years.

Cal. Civ. Proc. Code § 335.1. "‘Although state law determines the length of the

limitations period, federal law determines when a civil rights claim accrues.’"

Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 926 (9th Cir. 2004) (quoting

Morales v. City of Los Angeles, 214 F.3d 1151, 1153–54 (9th Cir. 2000)). Under

federal law, a claim accrues "‘when the plaintiff knows or has reason to know of

the injury which is the basis of the action.’" Id. (quoting TwoRivers v. Lewis, 174

F.3d 987, 991 (9th Cir. 1999)).

      Plaintiff’s Fourth Amendment claims are barred by the statute of limitations

because they accrued on the date of the searches and the arrest in 2005, all of

which occurred more than two years before Plaintiff filed his complaint on

September 29, 2008. Plaintiff does not dispute that, on the day of the searches and


                                           3
his arrest, he had reason to know of his purported injuries, even if he had yet to

learn of Defendant’s allegedly discriminatory motives. See Whren v. United

States, 517 U.S. 806, 813 (1996) ("Subjective intentions play no role in ordinary,

probable-cause Fourth Amendment analysis."). We therefore affirm the district

court’s grant of summary judgment on those claims.

      Also time-barred is Plaintiff’s equal protection claim premised on his

allegation that Defendant Coulter caused the criminal prosecution by pursuing a

discriminatory investigation. In Awabdy v. City of Adelanto, 368 F.3d 1062,

1071–72 (9th Cir. 2004), we held that a plaintiff may prevail on a "direct" equal

protection claim against non-prosecutors by proving that "[the defendant]

purposefully caused the state to institute proceedings against [the plaintiff] because

of his race or ethnicity." Here, Plaintiff knew that Defendant caused the

prosecution when it was initiated in 2005, more than two years before he filed his

complaint.

      In arguing that his claim accrued only when the prosecution was terminated

in 2007, Plaintiff mistakenly relies on our decisions governing the accrual of

malicious prosecution claims. Unlike a claim for malicious prosecution, an equal

protection claim does not require, as an essential element, the termination of the

criminal proceedings in the accused’s favor. Compare id. (stating the elements of


                                          4
an equal protection claim), with Heck v. Humphrey, 512 U.S. 477, 484 (1994)

(addressing the favorable termination element of a malicious prosecution claim).

Further, we can discern no principled reason why Plaintiff’s claim should have

accrued at the termination of the criminal proceedings given that he knew

Defendant’s investigation caused the prosecution when it was initiated.

         Moreover, even if we assume, without deciding, that Plaintiff’s equal

protection claim did not accrue until he had reason to know of Defendant’s

allegedly discriminatory purpose, it would still be time-barred. During the

criminal proceedings, Plaintiff joined a motion seeking to dismiss the prosecution

as discriminatory. Presumably, when joining that motion on January 17, 2006,

Plaintiff had a good faith belief that the prosecution was motivated by his race and

nationality. Thus, Plaintiff had reason to know of Defendant’s allegedly improper

motives more than two years before he filed his complaint. We therefore affirm

the district court’s grant of summary judgment on Plaintiff’s equal protection

claim.

         Plaintiff’s conspiracy claim is also time-barred. Although Plaintiff argues

that his conspiracy claim did not accrue until he learned, during the limitations

period, of the Department of Homeland Security’s involvement in the

investigation, that information is irrelevant to whether there was a conspiracy


                                            5
between Defendant Coulter, who is an FBI agent, and the ABC Defendants.

Further, Plaintiff knew that both the FBI and the ABC were involved in his

investigation and arrest no later than July 11, 2006, when Defendant Espinoza

testified in Superior Court regarding the FBI’s participation. Thus, Plaintiff’s

conspiracy claim accrued more than two years before he filed his complaint, and

we therefore affirm the grant of summary judgment on that claim.

B.    Plaintiff’s Claims Against the ABC Defendants

      Reviewing for abuse of discretion, In re Sheehan, 253 F.3d at 511, we affirm

the district court’s dismissal of Plaintiff’s claims against the ABC Defendants. In

its order dated September 9, 2009, the district court granted Plaintiff a 90-day

extension to serve the ABC Defendants. That order clearly stated that, if Plaintiff

failed to effect service within that time, the court would dismiss the action.

Plaintiff failed to meet the deadline, and he filed no requests for an additional

extension. As a result, the district court properly enforced its order by dismissing

Plaintiff’s claims.

C.    Plaintiff’s Motion for a Continuance

      Reviewing for abuse of discretion, Visa Int’l Serv. Ass’n v. Bankcard

Holders of Am., 784 F.2d 1472, 1475–76 (9th Cir. 1986), we hold that the district

court properly denied Plaintiff’s motion for a continuance pursuant to Federal Rule


                                           6
of Civil Procedure 56(f).1 At the time the district court ruled on Plaintiff’s motion,

Rule 56(f) provided, in pertinent part:

             If a party opposing the motion shows by affidavit that, for
      specified reasons, it cannot present facts essential to justify its
      opposition, the court may:

             (1) deny the motion;

            (2) order a continuance to enable affidavits to be obtained,
      depositions to be taken, or other discovery to be undertaken; or

             (3) issue any other just order.

"A party requesting a continuance pursuant to Rule 56(f) must identify by affidavit

the specific facts that further discovery would reveal, and explain why those facts

would preclude summary judgment." Tatum v. City of San Francisco, 441 F.3d

1090, 1100 (9th Cir. 2006).

      Plaintiff requested the continuance so that he might depose Defendant

Coulter to discover why and when the investigation was initiated. Defendant

Coulter’s motives, however, are immaterial to whether Plaintiff’s claims are time-



      1
         Rule 56 has been amended since the district court rendered its decision in
2009. The text of Rule 56(f) was simplified and now appears as Rule 56(d). See
Fed. R. Civ. P. 56, advisory committee’s notes (2010 amends.) ("Subdivision (d)
carries forward without substantial change the provisions of former subdivision
(f).").



                                           7
barred. Also, because the investigation necessarily preceded Plaintiff’s arrest in

2005, the precise date of its initiation is likewise immaterial. See id. (holding that

the specific facts to be obtained through discovery must be material). Accordingly,

the district court did not abuse its discretion by denying Plaintiff’s request for a

continuance.

      AFFIRMED.




                                           8